 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 1 of 25 - Page ID # 564




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

KEVIN GUBBELS and INSURE MY
HONEY, INC.,

                   Plaintiffs,

vs.
                                                         4:20-CV-3060
SONNY PERDUE, in his capacity as
Secretary of the United States
Department of Agriculture, UNITED               MEMORANDUM AND ORDER
STATES DEPARTMENT OF
AGRICULTURE, MARTIN R.
BARBRE, in his capacity as
Administrator of the United States
Risk Management Agency, and
UNITED STATES RISK
MANAGEMENT AGENCY,

                   Defendants.


      The plaintiffs' complaint seeks declaratory and injunctive relief
pursuant to 28 U.S.C. §§ 2201 & 2202, regarding plaintiff Kevin Gubbels'
temporary suspension from participating in the sale and servicing of United
States Department of Agriculture's (USDA) federal crop insurance. Filing 1 at
2-3. The plaintiffs also seek a preliminary injunction aimed at vacating the
Notice of Suspension and Proposed Debarment issued by defendant Risk
Management Agency (RMA), and its Administrator, defendant Martin Barbre.
The defendants filed a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(1),
for lack of subject matter jurisdiction, and for summary judgment pursuant to
Fed. R. Civ. P. 56, regarding the plaintiffs' asserted constitutional claims.
Filing 16. For the reasons that follow, the Court finds that the plaintiffs' claims
should be dismissed, and request for a preliminary injunction denied as moot.
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 2 of 25 - Page ID # 565




                          I. STANDARD OF REVIEW
      The relevant considerations for the issuance of a preliminary injunction
are: (1) the threat of irreparable harm to the movant; (2) the state of balance
between the alleged harm and the injury that granting the injunction will
inflict on other party litigants; (3) the probability that the movant will succeed
on the merits; and (4) the public interest. Dataphase Sys., Inc. v. CL Sys., Inc.,
640 F.2d 109, 114 (8th Cir. 1981) (en banc). Although generally, no one factor
is determinative, the absence of a likelihood of success on the merits suggests
that preliminary injunctive relief should be denied. D.M. by Bao Xiong v. Minn.
State High Sch. League, 917 F.3d 994, 999 (8th Cir. 2019).
      A motion pursuant to Fed. R. Civ. P. 12(b)(1) challenges whether the
court has subject matter jurisdiction. The party asserting subject matter
jurisdiction bears the burden of proof. Great Rivers Habitat Alliance v. FEMA,
615 F.3d 985, 988 (8th Cir. 2010). The court has substantial authority to
determine whether it has jurisdiction. Osborn v. United States, 918 F.2d 724,
730 (8th Cir. 1990).
      A Rule 12(b)(1) motion can be presented as either a "facial" or "factual"
challenge. Osborn, 918 F.2d at 729 n.6. When reviewing a facial challenge, the
court restricts itself to the face of the pleadings, and the nonmovant receives
the same protections as it would facing a Rule 12(b)(6) motion. Id. When
reviewing a factual challenge, the court considers matters outside the
pleadings, and the nonmovant does not receive the benefit of Rule 12(b)(6)
safeguards. Id. Unlike a motion for summary judgment, the court is free to
resolve disputed issues of fact, Jessie v. Potter, 516 F.3d 709, 712 (8th Cir.
2008). This case presents a factual challenge.
      Summary judgment is proper if the movant shows that there is no
genuine dispute as to any material fact and that the movant is entitled to


                                        2
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 3 of 25 - Page ID # 566




judgment as a matter of law. See Fed. R. Civ. P. 56(a). On a motion for
summary judgment, facts must be viewed in the light most favorable to the
nonmoving party only if there is a genuine dispute as to those facts. Torgerson
v. City of Rochester, 643 F.3d 1031, 1042 (8th Cir. 2011) (en banc). Credibility
determinations, the weighing of the evidence, and the drawing of legitimate
inferences from the evidence are jury functions, not those of a judge. Id. But
the nonmovant must do more than simply show that there is some
metaphysical doubt as to the material facts. Id.
      In order to show that disputed facts are material, the party opposing
summary judgment must cite to the relevant substantive law in identifying
facts that might affect the outcome of the suit. Quinn v. St. Louis County, 653
F.3d 745, 751 (8th Cir. 2011). The mere existence of a scintilla of evidence in
support of the nonmovant's position will be insufficient; there must be evidence
on which the jury could conceivably find for the nonmovant. Barber v. C1 Truck
Driver Training, LLC, 656 F.3d 782, 791-92 (8th Cir. 2011). Where the record
taken as a whole could not lead a rational trier of fact to find for the nonmoving
party, there is no genuine issue for trial. Torgerson, 643 F.3d at 1042.
      Review of an agency's decision concerns whether it is arbitrary,
capricious, an abuse of discretion, or otherwise not in accordance with law. 5
U.S.C. § 706(2)(A). Review of an agency action alleged to violate the
Constitution is de novo. Business Commc'ns, Inc. v. U.S. Dept. of Educ., 739
F.3d 374, 379 (8th Cir. 2013).


                              II. BACKGROUND
      In 1938, the Federal Crop Insurance Act (FCIA) established a crop
insurance regime to be administered and regulated by the Federal Crop
Insurance Corporation (FCIC). 7 U.S.C. § 1503. In 1980, the FCIA was revised
to require the FCIC, "to the maximum extent possible," to encourage the sale
                                        3
    4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 4 of 25 - Page ID # 567




of federal crop insurance through licensed private insurance agents and
brokers. 7 U.S.C. § 1507(c). The FCIC was to reimburse the private insurance
entities for administrative costs and program expenses, and provide
reinsurance to cover catastrophic losses. Ace Prop. & Cas. Ins. Co. v. Fed. Crop
Ins. Corp., 440 F.3d 992, 994 (8th Cir. 2006). The FCIC requires an approved
insurance provider (AIP) to sign a standard reinsurance agreement (SRA),
which authorized the AIP to sell and service federal crop insurance policies,
and obligated the FCIC to reinsure all such policies if written on terms
approved by the FCIC. Am. Growers Ins., Co. v. Fed. Crop Ins. Corp., 532 F.3d
797, 798 (8th Cir. 2008). In 1996, Congress created the USDA Risk
Management Agency (RMA) to operate and manage the FCIC. Id.
         Kevin Gubbels is a crop insurance agent and the owner of two crop
insurance entities, one of which is plaintiff Insure My Honey, Inc. Filing 1 at
4. For the 2020 reinsurance year, Gubbels was an agent for five APIs, and
through Insure My Honey, had several independent contractor subagents who
issued or renewed crop insurance policies. Filing 23 at 2. On December 3, 2019,
Gubbels made a presentation regarding federal crop insurance programs to a
group of producers at a Farm Bureau meeting in Imperial County, California.
Filing 19 at 3.
         An email advertising Gubbels' presentation reported that an agent from
Insure My Forage1 will discuss federal crop insurance for alfalfa. Filing 19 at
4. Further, the email purported that Gubbels would make certain
representations regarding crop insurance in terms of return on investment,
and profit over premium cost. The email also noted that the application
deadline for the current crop insurance program was December 6.



1   Insure My Forage is the d/b/a for Insure My Honey. Filing 19 at 2.

                                               4
    4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 5 of 25 - Page ID # 568




         The email advertising Gubbels' presentation was forwarded to Heather
Manzano, Deputy Administrator for Compliance for the RMA. Filing 18-1 at 5.
Certain representations in the email concerned Manzano. Filing 18-1 at 6.
First, the deadline for producers to submit their application for the Pasture,
Rangeland, Forage (PRF) crop insurance program had already passed. The
sales closing date for all agents was November 15, but the forwarded email
represented that the deadline for the program was December 6. 2 Additionally,
Manzano was concerned that the representations attributed to Gubbels
regarding return on investment and profit over premium cost mischaracterized
the Federal Crop Insurance Program (FCIP) and inaccurately marketed
federal crop insurance policies as an investment or profit-generating tool,
rather than as a risk management tool. Filing 18-1 at 7.
         Manzano and the regional compliance officer, Sandy Sanchez,
investigated further and learned from a USDA employee in attendance at
Gubbels' presentation that, according to the employee, Gubbels did represent
in his presentation that the application deadline for the PRF program was
December 6. Filing 18-1 at 8. The employee also relayed that Gubbels told the
attendees that the PRF program was available for land already insured under
a different federal crop insurance program. Manzano considered this aspect of
Gubbels' purported presentation to be false because policyholders are
specifically prohibited from double-insuring a crop under separate insurance
plans. Id. Manzano found Gubbels' reported representations regarding the
sales closing date, federal crop insurance as an investment or profit-generating




2   For 2020 policies, the sales closing date for agents was November 15, 2019. Agents were
required to submit policy applications to an API by December 9, and the API deadline for
processing applications to the RMA was December 15. Filing 1 at 4.

                                              5
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 6 of 25 - Page ID # 569




tool, and double-insuring one crop, to be severe misrepresentations, and felt it
necessary to suspend Gubbels from participating in the FCIP. Id.
      In February, Manzano recommended to Martin Barbre, Administrator of
the RMA and Manager of the FCIC, that he issue a Notice of Suspension and
Proposed Debarment. Filing 18-1 at 10. Barbre agreed, and issued the
recommended Notice on February 21, 2020, which informed Gubbels that he
was suspended from participation in programs of the United States effective
immediately. Filing 7-3 at 15. The Notice also informed Gubbels that Barbre
was proposing to debar him for up to three years from participating in such
programs. Id. The suspension was for a temporary period, pending completion
of the debarment proceedings. Filing 7-3 at 17. Gubbels was advised that he
had thirty days from the date he received the Notice to contest his suspension
and proposed debarment. Filing 7-3 at 15.
      The text of the Notice informed Gubbels that Barbre's decision to
suspend him was based both on the email advertising Gubbels' presentation,
as well as from interviews with individuals who attended the meeting. Filing
7-3 at 16. According to Barbre, a federal agency may debar a person for
violating a public agreement, and Gubbels had violated § IV(h)(2) of the SRA,
which required him to comply with FCIC procedures. Gubbels' failure to
comply with FCIC procedures, in Barbre's view, concerned his three purported
misrepresentations. Filing 7-3 at 16-17. First, Gubbels misrepresented the
PRF application deadline as December 6, which was three weeks later than
the actual deadline. Filing 7-3 at 17. This kind of misrepresentation, according
to Barbre, triggers backdating of applications and gave Gubbels an unfair
advantage over agents who had complied with the application deadline.
Second, Barbre found that Gubbels misrepresented FCIC policy and
procedures by claiming that producers may double-insure their alfalfa crop


                                       6
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 7 of 25 - Page ID # 570




through yield protection and rainfall index protection. Third, Barbre found
that Gubbels misrepresented the FCIP as an investment scheme, instead of a
risk management tool. Id.
      Through counsel, Gubbels responded to Barbre's Notice with a sworn
declaration, dated March 11, 2020. Filing 7-3 at 6-9. After first introducing
himself and providing some background information about how he got involved
with selling crop insurance, Gubbels addressed the substantive allegations in
the Notice. First, he admitted that he made a mistake in accepting policies
after the 2020 PRF sales closing date. Filing 7-3 at 7. Gubbels, however,
represented that he did not accept late applications in order to get an unfair
advantage over his competition, nor did he believe accepting late applications
gave him an advantage. Based on his experience, he believed that accepting
late applications was "standard practice used by the vast majority" of his
competitors. Filing 7-3 at 8. Because he "keyed into the system" all applications
before the December 15 deadline for AIPs to submit applications to the RMA,
he did not believe the applications were materially misleading.
      Second, Gubbels believed the allegation that he had claimed producers
could double-insure their alfalfa crop through yield protection and rainfall
index protection was based on confusion about what had actually been said at
the meeting. Filing 7-3 at 8. Gubbels reported that in addition to the PRF
program, other crop insurance programs were also discussed, including the
Multiple Peril Crop Insurance Forage Production program. When discussing
the Forage Production program, several producers mentioned that they had
never collected on the coverage despite several years of drought conditions.
Gubbels said he suggested the PRF program could be a superior way of
insuring their acreage. He did not believe he said that a producer could




                                       7
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 8 of 25 - Page ID # 571




participate in both programs, but did not exclude the possibility that he
misspoke while discussing both programs. Filing 7-3 at 8.
      Regarding the third allegation, Gubbels admitted that he spoke with
Ronald Leimgruber, who was setting up the Imperial Valley Meeting, and told
him the PRF program had paid out in California eight out of ten years, and
also stated that the program had yielded a profit over premium cost of $3.60
per acre over the last twenty years. Filing 7-3 at 9. Gubbels believed that
Leimgruber, or someone working for him, used this information to create the
email that advertised Gubbels' presentation. Gubbels, however, did not review
the email before it went out. Gubbels said he was not aware of any RMA
regulation or guidance that prohibited him from describing the program the
way he did. Further, what Gubbels told Leimgruber was not intended to
mischaracterize the FCIP, or to represent the program as something other
than a safety net for producers when they faced lean years.
      Accompanying Gubbels' declaration was a letter from his counsel, Chris
Davis. Davis reiterated Gubbels' explanation that two of the allegations were
either misunderstandings about what was said, or Gubbels' inartful
description of the program made by someone with a farming background, not
someone with a formal business education. Filing 18-1 at 221-22. Davis
acknowledged—as did Gubbels—that Gubbels impermissibly submitted
applications after the sales closing date. Filing 18-1 at 222. But, to ensure that
this would not happen again, Davis represented that he was working with
Gubbels to implement compliance procedures, and cooperating with the RMA
to resolve the investigation. Finally, Davis argued that on these facts, and
given Gubbels' cooperation and implementation of remedial measures to
ensure that this does not happen again, suspension and debarment are




                                        8
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 9 of 25 - Page ID # 572




inappropriate. Filing 18-1 at 223-24. Davis requested a hearing with Barbre in
Washington, D.C. Filing 18-1 at 219.
      On March 13, Barbre sent a clarification letter to Gubbels, explaining
that the Notice excluded him, both as a participant and as a principal, in
covered transactions. Filing 18-1 at 242. According to Barbre, by extension,
Gubbels' ownership and control of Insure My Honey and another crop
insurance entity precluded these two entities from issuing or renewing any
crop insurance policies during Gubbels' suspension.
      An informal pre-hearing conference was held on March 25, 2020. Filing
19 at 9, filing 18-1 at 243-83. In attendance (presumably all by telephone) were
Barbre, Davis, and Manzano. Also in attendance were other RMA and USDA
employees involved in the investigation. Barbre opened the proceeding by
stating that the purpose of the conference was to give Davis the opportunity to
present additional background facts, verify facts still in dispute, propose a way
forward, and answer any questions that Barbre may have. Filing 18-1 at 244.
Barbre emphasized that the investigation of Gubbels was not complete, and it
was too early for him to make any decisions about specific terms of a proposed
compliance agreement. Filing 18-1 at 245.
      Davis was then given the floor. He said that he wanted to stress a couple
of points that he had made in his March 11 letter, and then propose a way
forward. Regarding the sales closing date issue, Davis said that colloquially,
the sales closing date is referred to as the "longest day in the industry because
it goes on for 30 days" due to the fact that the applications have to be keyed in
well after the sales closing date. Filing 18-1 at 251. Essentially, Davis argued
that backdating of policies sold after the sales closing date was common, and
that the sales closing date was merely a "technical deadline, not a substantive
deadline." Filing 18-1 at 253. Barbre was quick to disagree. He found the fact


                                       9
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 10 of 25 - Page ID # 573




that Gubbels was advertising for sales past the sales closing date to be
"egregious." Filing 18-1 at 255.
      Davis repeated that Gubbels was not a sophisticated guy, and that in
explaining the PRF program to the producers, he did not intend to characterize
the program as a scheme or profit opportunity. Barbre responded that it was
the regulation he has allegedly violated—talking to people about selling
policies after the sales closing date—that is the issue. If the representations he
purportedly made about the program as a profit opportunity had occurred
before the sales closing date, "we wouldn't be having this conversation." Filing
18-1 at 261.
      Turning to how to go forward, Davis said that Gubbels acknowledges he
made a mistake with regard to the sales closing date, and he would be willing
to pay a meaningful fine, but that suspension wasn't warranted on these facts.
Barbre indicated that they would need some time to finish their investigation,
and thought "with everything going on in our country right now" (likely a
reference to COVID-19), nothing was going to happen, for or against Gubbels,
in the next 45 to 60 days. Filing 18-1 at 271-72. Davis closed by acknowledging
that Barbre and his team were not willing to talk specifics yet, but wanted to
make it clear that Gubbels was willing to talk about remedies, including a
monetary fine, a limited suspension, and some compliance directives regarding
the appropriate terminology to use in his presentations. Filing 18-1 at 282.
      On April 2, with Davis' consent, Gubbels sent Barbre a letter and video,
in which he attempted to explain his actions, and inform Barbre of his current
circumstances, such as the enormous emotional strain and mental stress he
and his family are under while the investigation—and his suspension—
continue, and how his physical health has been adversely affected. Gubbels
implored Barbre to consider his proposal for resolving the matter, which


                                       10
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 11 of 25 - Page ID # 574




included accepting a $10,000 fine, agreeing to only work for an agency where
there would be oversight, taking ethics training, and not enrolling any new
customers in PRF or Apiculture programs for three years. Filing 18-1 at 291-
93. Barbre told Davis he would read Gubbels' letter and watch the
accompanying video, but stated he did not want to make any further comment
until the compliance office had finished its investigation. Filing 7-3 at 44.
There is an indication in the record that Barbre may have later responded to
Gubbels' letter, but if so, the actual response, or a description of what was
written or said, is not part of this record.
       On May 14, Davis sent an email to Manzano, looking to follow up on the
status of the investigation. Filing 18-1 at 297-99. Davis provided additional
information on the toll the suspension has taken on Gubbels' business, as well
as his health and well-being. He asked to know where the investigation stood,
and hoped that it could be expedited. For the most part, Davis, repeated the
settlement Gubbels proposed in his April 2 letter, and argued that this
proposed settlement would send a strong message of deterrence. Manzano
replied on May 18, stating: "RMA's 'review is complete and the information has
been shared with the Office of Inspector General and the Nebraska US
Attorney's Office. We are currently awaiting their guidance on whether or not
the US Attorney's Office is accepting the case." Filing 18-1 at 296.
       Within a matter of hours, Davis replied to Manzano's news that Gubbels'
case had been referred to the United States Attorney's Office. He expressed his
disappointment that "the RMA appears to want to make this into a criminal
matter when we've tried to have an open dialogue with you," and took issue
with   the   referral   by   describing    Gubbels'   situation   as   "a   purely
civil/administrative compliance matter." Filing 18-1 at 295. Relying on




                                          11
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 12 of 25 - Page ID # 575




Manzano's statement that the RMA's review is complete, Davis asked if they
could know, and have an opportunity to discuss, the findings.
      Manzano responded the next day, May 19, and informed Davis that the
RMA was required to "report all potential fraud to the Office of Inspector
General," but also stated that they would be happy to have another discussion
with him about Gubbels once they know whether or not the United States
Attorney is going to accept the case. Manzano also provided the name and
contact information for the USDA special agent investigating Gubbels' case for
the Inspector General. Filing 18-1 at 294-95. On June 1, before another
discussion was arranged, Gubbels filed his federal district court complaint.
Filing 1.


                                III. DISCUSSION
                    1. MOTION TO DISMISS ON JURISDICTION
      The plaintiffs' three-count complaint alleges in count one that the
administrative decision to suspend Gubbels from participation in the FCIP and
propose his debarment was arbitrary and capricious because the RMA failed
to adhere to its own regulations. The plaintiffs allege that, contrary to the
pertinent regulations, (1) they did not receive adequate notice of the basis for
the defendants' decision, (2) no evidentiary hearing was held before the
decision was issued, (3) a written decision was not received within the time
limits required by the regulations, and (4) a failure to abide by other limits
specified in the regulations. Filing 1 at 9-10. The defendants have moved for
dismissal of the plaintiffs' claims regarding the administrative action on
jurisdictional grounds, arguing that the plaintiffs' claims are not ripe, and that
the plaintiffs have failed to exhaust the administrative process before bringing
this action. Filing 19 at 16.


                                       12
4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 13 of 25 - Page ID # 576




      Actions seeking declaratory or injunctive relief regarding an agency's
decision are subject to an implicit limitation because review of such actions is
discretionary. Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43, 57 (1993). The
judicially created doctrine of ripeness concerns the Article III requirement of
case and controversy, as well as prudential considerations, for a court to refuse
to exercise its jurisdiction. Iowa League of Cities v. E.P.A., 711 F.3d 844 (8th
Cir. 2013). A court should be reluctant to intervene in a matter unless it is in
the context of a controversy ripe for judicial resolution. Lane v. United States
Dept. of Agric., 187 F.3d 793, 795 (8th Cir. 1999).
      In the context of the review of an administrative action, the factors to
consider in determining whether a matter is ripe for judicial relief are whether
(1) the issues presented are purely legal, (2) the issues are based on a final
agency action, (3) the controversy has a direct and immediate impact on the
plaintiffs' business, and (4) the litigation is calculated to expedite final
resolution rather than delay or impede effective agency enforcement. Id. The
defendants argue that the plaintiffs' claim regarding the administrative
proceeding is not ripe because the issues are not based on a final agency action.
Filing 19 at 16-20. The Court agrees.
      A final agency action for which there is no other adequate remedy in a
court is subject to judicial review, and a preliminary, procedural, or
intermediate agency action or ruling, not directly reviewable, is subject to
review on review of the final agency action. 5 U.S.C. § 704. An agency's action
is final only when it is both the consummation of the agency's decision-making
process and a decision by which rights or obligations have been determined or
from which legal consequences flow. Sierra Club v. Army Corps of Engineers,
446 F.3d 808, 813 (8th Cir. 2006); National Min. Ass'n v. McCarthy, 758 F.3d
243, 250 (D.C. Cir. 2014).


                                        13
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 14 of 25 - Page ID # 577




      The RMA action affecting the plaintiffs is Gubbels' suspension from
participating in the FCIP. The Notice informing Gubbels of the suspension
plainly identifies that the "suspension is for a temporary period, pending
completion of the debarment proceedings." Filing 7-3 at 17. In fact, the
regulations required the Notice to advise Gubbels that his suspension was
temporary pending completion of an investigation or debarment proceeding. 2
C.F.R. § 180.715(e). Although Manzano, in her May 18 email to Davis, reported
that the RMA's review was complete, she also reported that the information
collected in that review had been forwarded to the Office of Inspector General
and the United States Attorney for the District of Nebraska, and that the RMA
was awaiting their guidance. Filing 18-1 at 296.
      The regulations provide that if legal or debarment proceedings are
initiated at the time of, or during a suspension, the suspension "may continue
until the conclusion of those proceedings." 2 C.F.R. § 180.760(a). Nothing in
this record indicates that either the Inspector General or United States
Attorney has completed their review and advised the RMA accordingly. The
evidence shows that there has not been a consummation of the RMA's decision-
making process such that the plaintiffs' suspension could be deemed a final
agency action.
      The plaintiffs' argument in response focuses on the direct and immediate
impact that the suspension has had on Gubbels' business. The plaintiffs argue
that there "is nothing hypothetical about the consequences of their suspension
order," and assert that the suspension has cost Gubbels and his insurance
entities at least $1.6 million in lost business to date. Filing 23 at 15. The Court
understands and is concerned about the consequences of the suspension and
the affect it has had on Gubbels. But the evidence demonstrates that during
the administrative proceedings, Gubbels admitted violating the sales closing


                                        14
    4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 15 of 25 - Page ID # 578




date. Although he has made several settlement proposals to resolve his
admitted violation, as well as address the RMA's other concerns, the RMA has
apparently declined to substantively respond with a settlement proposal of its
own—which is its right under the regulations. A federal agency may settle a
debarment or suspension action at any time if it is in the best interests of the
Federal Government. 2 C.F.R. § 180.635.
         Both as a matter of Article III case and controversy, as well as prudential
considerations, this Court declines to exercise its jurisdiction in the plaintiffs'
ongoing administrative proceedings. The RMA has the right under the
regulations to refer its investigative findings to the United States Attorney and
Office of the Inspector General for further consideration. 3 The RMA also has
the right to end the plaintiffs' suspension with a settlement, but only if the
RMA determines that doing so is in the best interests of the Federal
Government. 2 C.F.R. § 180.635. The Court declines to exercise its jurisdiction
in an ongoing administrative action awaiting further investigation and review
by the United States Attorney or Inspector General where one of the
allegations supporting suspension has been admitted, notwithstanding
Gubbels' efforts, seemingly made in good faith, to suffer significant personal
consequences in hopes of bringing his suspension and proposed debarment to
an end.


          2. SUMMARY JUDGMENT ON PLAINTIFFS' CONSTITUTIONAL CLAIMS
         The plaintiffs assert two related, Fifth Amendment due process claims:
that the RMA failed to comply with its own regulations, and the RMA's process


3   Manzano advised Davis that the RMA was required to report all potential fraud to the Office
of Inspector General. Filing 18-1 at 294. A citation or reference for this requirement was not
disclosed.

                                               15
4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 16 of 25 - Page ID # 579




itself failed to comport with the requirements for due process. Filing 1 at 10-
12. The specific allegations in support of the plaintiffs' constitutional claims
are the same as those alleged for the plaintiffs' administrative procedures
claim: (1) lack of adequate notice, (2) no evidentiary hearing, (3) no written
decision within the time limits in the regulations, and (4) failure to abide by
other regulation limits. Filing 1 at 9-10. The defendants assert and argue that
the plaintiffs' constitutional claims are predicated on a fundamental
misunderstanding of the proper applications of the regulations and guidance
pertaining to nonprocurement suspension and debarment actions, and should
be dismissed as a matter of law. Filing 19 at 22. The Court finds the
defendants' arguments persuasive.
      As a preliminary consideration, having determined that the plaintiffs'
administrative claim was not ripe, the Court did not consider the defendants'
alternate argument regarding the plaintiffs' failure to exhaust the
administrative process. In general, if a dispute is one over which an agency of
the USDA has jurisdiction, then the administrative remedies and appeals must
first be exhausted. 7 U.S.C. § 6912(e); 7 C.F.R. § 400.453. Exhaustion, however,
is presumed to be non-jurisdictional absent Congress' clear, unequivocal terms
expressing that the judiciary is barred from hearing an action until the
administrative agency has reached a decision. Ace Property & Cas. Ins. Co. v.
Federal Crop Ins. Corp., 440 F.3d 992, 997 (8th Cir. 2006). Here, exhaustion of
all administrative appeals is non-jurisdictional. Id. at 999.
      But even though non-jurisdictional, exhaustion of administrative
remedies is still a requirement—that is, unless administrative exhaustion is
excused. A party may be excused from exhausting all administrative remedies
if (1) the party's claim involves a legitimate constitutional question, (2)
exhaustion would cause irreparable harm, (3) further administrative


                                       16
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 17 of 25 - Page ID # 580




procedures would be futile, or (4) the issues to be decided are primarily legal
rather than factual. Id. at 1000. Here, the plaintiffs have alleged legitimate
constitutional questions regarding due process.
      There is no dispute that the plaintiffs are entitled to due process
regarding the decision to suspend Gubbels from participating in FCIC
programs. "Once it is determined that due process applies, the question is what
process is due." Morrissey v. Brewer, 408 U.S. 471, 481 (1972). Consideration
of the process due is flexible and will vary depending on the circumstances, but
must begin with a determination of the precise nature of the government
function involved as well as of the private interest that has been affected by
governmental action. Cafeteria & Rest. Workers Union v. McElroy, 367 U.S.
886, 895 (1961).
      Turning to the due process claims raised in the complaint, the plaintiffs
assert that they did not receive adequate notice of the basis for Gubbels'
suspension and his proposed debarment as required by the regulations. Filing
1 at 11-12. Principles of due process requires that the recipient have timely
and adequate notice, reasonably calculated to apprise the recipient of the
pendency of the action, and afford the recipient the opportunity to prepare and
present objections in response. Bliek v. Palmer, 102 F.3d 1472, 1475 (8th Cir.
1997).
      Regarding Gubbels' suspension, the regulations provide that the notice
of suspension must advise the plaintiffs that suspension was based on
adequate evidence that irregularities were committed which seriously reflect
on the propriety of further federal government dealings with the plaintiffs, or
other irregularities in terms sufficient to put the plaintiffs on notice. 2 C.F.R.
§ 180.715(b)(3) & (c). Similarly, the regulations regarding a proposed
debarment, in pertinent part, provide that the notice must advise the plaintiffs


                                       17
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 18 of 25 - Page ID # 581




of the reasons for proposing debarment in terms sufficient to put the plaintiffs
on notice of the conduct at issue, and the causes under 2 C.F.R. § 180.800 relied
on for proposing debarment. 2 C.F.R. § 180.805. These regulatory requirements
are consistent with the due process requirements for adequate notice.
      Here,   Barbre's   Notice   adequately    described   the   conduct    and
irregularities that he concluded necessitated Gubbels' suspension, and
identified that Gubbels' alleged misrepresentations violated FCIC procedures
and breached the terms of the SRA. Filing 7-3 at 2-3. Also identified was the
basis for Gubbels' proposed debarment—that his misrepresentations were a
willful violation of a requirement of a public agreement so serious as to affect
the integrity of an agency program pursuant to 2 C.F.R. § 180.800(b)(3). Filing
7-3 at 3.
      Prior to filing this action, Gubbels, and his counsel Davis, were able to
substantively respond to the allegations regarding Gubbels' purported
misrepresentations made in the Notice—Davis at the informal prehearing
conference, and Gubbels in his later written submission and video sent to
Barbre. Filing 18-1 at 243-93. Now, Gubbels argues that the RMA has not
identified a "regulatory basis" for one ground of suspension—that being, the
allegation that Gubbels touted the PRF program as an investment strategy
instead of a risk management tool. Filing 23 at 25. The plaintiffs' argument in
this regard isn't that they are unable to prepare and present objections in
response. Quite the opposite, the plaintiffs, both at the administrative level
and here, have presented their objection in clear terms. They have argued that
Gubbels was merely inarticulate in explaining the PRF program, and in no
way intended to represent it as something other than a risk management tool.
The Court finds that the plaintiffs' claim regarding inadequate notice to be
without merit. The plaintiffs received sufficient notification regarding each of


                                       18
4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 19 of 25 - Page ID # 582




the three alleged violations reasonably calculated to apprise the plaintiffs of
the pendency of the agency's action, and afford the plaintiffs the opportunity
to prepare and present objections in response.
      The plaintiffs' assertion that they were entitled to an evidentiary hearing
on Gubbels' suspension pursuant to the regulations is accurate in part, but the
assertion that they are entitled to a hearing on demand is without support.
The notice of suspension informed Gubbels that he had thirty days from the
date he received the notice to contest his suspension and proposed debarment.
Filing 7-3 at 1. This advisement is consistent with the regulations. A party
wishing to contest a suspension must provide the suspending official with
opposing information, and may do so orally or in writing, but information
provided orally must also be submitted in writing for the official record. 2
C.F.R. § 180.720. Gubbels, of course, did contest his suspension and proposed
debarment within the 30-day window identified in the Notice. Filing 7-3 at 24-
29.
      The defendants agree that Gubbels is entitled to, and will be afforded,
an evidentiary hearing, but not until the matters pending before the Inspector
General and United States Attorney have been addressed. Filing 19 at 25. The
regulations provide that a respondent will have an opportunity to challenge
the facts supporting the suspension if the respondent's presentation in
opposition raises a genuine dispute over facts material to the suspension. 2
C.F.R. § 180.735(b)(2). Suspension proceedings are to be conducted in a fair
and informal manner, with the suspending official using flexible procedures to
allow the presentation of matters in opposition. 2 C.F.R. § 180.740. The
respondent may present witnesses, and confront opposing witnesses, as well
as present other evidence in support. 2 C.F.R. § 180.745.




                                       19
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 20 of 25 - Page ID # 583




      The plaintiffs' argument in response, however, does not focus so much on
the procedures, as it does on the timing of the proceeding. The plaintiffs point
to the regulation requiring the suspending official to make a written decision
whether to continue, modify, or terminate a suspension within 45 days of the
closing of the official record, and argue, that at the latest, the official record
closed on April 2—the date of Davis' email to Barbre advising him that Gubbels
would be sending a letter and video for Barbre to consider. Filing 23 at 28. The
implication in the plaintiffs' argument is that the plaintiffs were entitled, both
pursuant to the regulations and as a matter of due process, to an evidentiary
hearing on the suspension sometime before the 45-day deadline for the
required issuance of a written decision—or perhaps, notice and a hearing pre-
suspension as a matter of due process.
      One flaw in the plaintiffs' argument, however, is the assertion that the
official record is now closed, and has been closed since April 2. The defendants
have repeatedly maintained that they were either continuing with their
investigation, or waiting to hear whether the United States Attorney will
accept the case on a fraud referral. Filing 7-3 at 44; filing 18-1 at 294-95. The
plaintiffs do not have the option of unilaterally directing the RMA to close its
investigation. The regulations provide that the official record closes upon the
suspending official's receipt of final submissions, information, and findings of
fact. 2 C.F.R. §§ 180.755 & 417.755. The respondent's last submission does not
dictate the closing of the official record.
      Further, the regulations provide that if legal or debarment proceedings
are initiated at the time of, or during a suspension, the suspension may
continue until the conclusion of those proceedings. 2 C.F.R. § 180.760(a). Thus,
the plaintiffs' attempt to draw a distinction between a suspension investigation
and a debarment investigation fails to apprehend that the regulations


                                         20
4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 21 of 25 - Page ID # 584




specifically allow for the continuation of a suspension during the course of a
debarment proceeding.
      It is true that in most, but not all cases, some type of pre-deprivation
notice and hearing are constitutionally required before invading a property
interest. Lunon v. Botsford, 946 F.3d 425, 430-31 (8th Cir. 2019); Parrish v.
Mallinger, 133 F.3d 612, 615 (8th Cir. 1998). Relevant factors for considering
the process due include the affected private interest, the risk of an erroneous
deprivation, the probable value of additional procedural safeguards, and the
government's interest, including burdens that additional safeguards would
entail. Parrish, 133 F.3d at 615. Here, however, the risk of an erroneous
deprivation and the value of additional safeguards are obviated by the fact that
Gubbels admitted his violation regarding the sales closing date. The RMA's
interest in consistently enforcing sales closing dates is high, as Barbre
described in the Notice. Filing 7-3 at 17. The Court also observes that the post-
deprivation procedures, as discussed above, for addressing both alleged and
admitted violations, comports with the requirements of due process.
      The Court is not unsympathetic to Gubbels' point of view. He has made
substantial offers to settle the agency's allegations so that he could move
forward. Barbre has not rejected Gubbels' settlement offers, but has declined
to consider settlement without first hearing from the United States Attorney
or the Inspector General. Barbre is within his rights under the regulations,
and is not acting inconsistent with the requirements of due process. *But, the
Court will note—it's time for a decision.
      Regarding Insure My Honey, the plaintiffs argue that it did not receive
a separate notice of suspension and proposed debarment, which presumably,
although not specifically articulated, violates Insure My Honey's due process
right to adequate notice and opportunity to be heard. Filing 23 at 29. However,
the notice of suspension (filing 7-3 at 15-18), as well as Barbre's follow-up
                                       21
    4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 22 of 25 - Page ID # 585




explanatory letter (filing 18-1 at 242), does not purport to suspend or debar
Insure My Honey. Instead, the notice of suspension informed Gubbels that he
was immediately suspended from participating, either as a participant or
principal, in covered transactions under the United States non-procurement
and procurement programs through the executive branch of the United States
Government. Filing 7-3 at 17. Barbre's follow-up letter further identified that
Gubbels' ownership of Insure My Honey and another crop insurance entity
qualified him as the principal4 of both entities, and by extension, both entities
may not participate in covered transactions under federal programs. Filing 18-
1 at 242.
         In other words, the entities were not suspended—Gubbels was—and by
extension, both entities in which he was the owner/principal were precluded
from participating in the same kind of covered transactions as was Gubbels in
his capacity as a participant. Similarly, the plaintiffs argue that the
independent insurance agents who sell and service Insure My Honey policies
were also suspended without notice when they were instructed that they may
not issue or renew any crop insurance policies on behalf of Gubbels. Filing 23
at 29-30. The letter provided to the independent agents did not purport to
suspend them. See filing 7-3 at 42. The independent agents were informed that
Gubbels was suspended, and that they were precluded from issuing or
renewing crop insurance policies on Gubbels' behalf, but were allowed to issue
and renew crop insurance policies under another insurance agency not
associated with Gubbels. The plaintiffs' claim that Insure My Honey and the




4   In pertinent part, a principal is defined as an “officer, director, owner, partner, principal
investigator, or other person within a participant with management or supervisory
responsibilities related to a covered transaction.” 2 C.F.R. § 180.995.

                                                22
 4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 23 of 25 - Page ID # 586




independent agents were somehow suspended in their own right, and not as
an extension of Gubbels' suspension, is without merit.
      Finally, in their brief, the plaintiffs allege that the adjudicatory
structure of the suspension procedure deprives Gubbels of an impartial
adjudicator. Barbre, according to the plaintiffs, cannot fairly be in charge of
the investigation and prosecution, and yet be impartial in adjudicating
Gubbels' suspension and proposed debarment. The Due Process Clause
requires a fair and impartial tribunal; however, the process begins with a
presumption that the tribunal decision-makers are honest and impartial.
Gordon v. Hansen, 168 F.3d 1109, 1114 (8th Cir. 1999). Merely alleging that it
is inherently unfair to combine the functions of investigation, prosecution, and
adjudication under one administrator is not enough to constitute a denial of
procedural due process. The plaintiffs argue that Barbre showed his partiality
when, in responding to Davis' email, he wrote, "My problem isn't just the sales
after SCD [sales closing date] but the way he has presented this program. Mr.
Gubbels has made a grave error and I've got to figure out how to deal with it."
Filing 7-3 at 44.
      Contrary to the plaintiffs' argument, Barbre's statement merely reflects
the undisputed facts in the record at that time. Gubbels had admitted that he
misrepresented at the meeting that sales of PFR crop insurance policies could
be made well after the sales closing date. This is an action that Barbre could
fairly characterize as a grave error. Barbre's comment reflected the fact that
he had to figure out how he should deal with Gubbels' admitted violation, as
well as how he should deal with the allegations concerning Gubbels'
descriptions of the insurance itself. This statement came at a time when
Gubbels and Davis were trying to persuade Barbre to enter into a settlement—
which the regulations allow. See 2 C.F.R. § 180.635.


                                      23
4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 24 of 25 - Page ID # 587




      Barbre's statement merely showed his concern that without further
investigation and consideration, he could not determine whether settlement
was in the best interest of the Federal Government, as required by § 180.635.
Further, Barbre's statement—that he needed to figure out how to deal with
it—shows that he had not yet made a final determination, and the possibility
existed that his final determination, once the administrative record is closed
and after a hearing has been held, would favor Gubbels.
      The Court finds that the RMA has, to date, complied with the pertinent
regulations, and that the regulatory scheme comports with the process due the
plaintiffs as a matter of law. *But the Court iterates—it's time for a decision.


                              IV. CONCLUSION
      The plaintiffs administrative claim is a controversy not ripe for judicial
resolution and should be dismissed without prejudice. See County of Mille Lacs
v. Benjamin, 361 F.3d 460, 464 (8th Cir. 2004). The plaintiffs' due process
claims, based on the current record, are without merit and should be dismissed.
The defendants' actions to date have conformed with the pertinent regulations,
and those regulations comport with the requirements of due process. The
plaintiffs' motion for a preliminary injunction should be denied as moot.


      IT IS ORDERED:

      1.    The defendants' motion to dismiss (filing 16) the plaintiffs'
            claims is granted.


      2.    The plaintiffs' administrative claim (filing 1) is dismissed
            without prejudice.



                                       24
4:20-cv-03060-JMG-MDN Doc # 28 Filed: 11/23/20 Page 25 of 25 - Page ID # 588




     3.    The plaintiffs' due process claims (filing 1) are dismissed.


     4.    The plaintiffs' motion for a preliminary injunction (filing 6)
           is denied as moot.


     5.    A separate judgment will be entered.


     Dated this 23rd day of November 2020.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                      25
